Title: To Thomas Jefferson from "Yankey Doodle," 14 April 1802
From: “Yankey Doodle”
To: Jefferson, Thomas


            Sir
              Philadelphia April 14 1802
            I have told you in my last Letter that I Soon Send you another the object of my Letter is that you Shall See how you Shall act in this Case Sir a few day’s ago—an affray took place on board the Spanish brig it Contain’s as follow’s the mariner’s having Consulted a lawyer about how they Could get Paid the Lawyer told them that must keep possesion brig until the monday following when he Should Seize the brig—and Sell her in a public vendue The Carpenter’s hearing this They went and Consulted with another lawyer when the Sheriff Sent one of his men to take possesion of her in such a brutal maner that they began to drive people out of her one had not patience enough to bear this Scandalous treatment he lifted the hand spike and Struck one of the men on the head then the Sheriff Come with a five hundred men to take possesion of her they did take possesion they took the Spanish Colour broke in a thousand pieces and began huzza wich was at least one hour and then Sent the people to jail that is all I know about this uncommon proceeding—
            You must put your Spectacles to read this
            Yankey Doodle
            
              you must Send your answer by the aurora as Soon as you can good by So as every read it
            
          